DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 12/14/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the nip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the application surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the application surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander Hamlyn (WO 2017/072418 A1) (hereinafter Hamlyn).
Regarding claim 1, Hamlyn anticipates a compaction system comprising several independent compaction rollers (5, 5’, Fig 3-5) and compaction cylinders (215, fig. 2), and for each fiber, cutting means (7) and re-routing means (8) (Fig 1-3), such as
for each fiber, the head comprises a functional module (7, 8) comprising the cutting means (7) and the transporting means (8) (Fig. 8-11), each module functional is mounted mobile in translation in a direction of compaction on a support element (22) of the head (page 9, lines 9-31),
each compaction roller (5, 5') is mounted on one or more adjacent functional modules (7, 8) (Fig. 3);
a compacting cylinder (215) is associated with the functional module (s) associated with a compacting roller (5) for the translational displacement of the functional module (s) (Fig. 2),
the head further comprising heating means (Fig. 4, 5) comprising an independent heating system (45) associated with each compacting roller (5, 5'), said heating system being able to move with the functional module (7, 8) associated with said compacting roller (5, 5') 
Regarding claim 2, Hamlyn anticipates the heating system (45, 45’) is able to emit thermal radiation towards the nip area between the compaction roller (5) and the application surface, in order to heat each fiber located on the compaction roller, before its compacted by the latter, as well as the application surface and/or one or more previously applied fibers (Fig. 3-4).
Regarding claim 3, Hamlyn anticipates an infrared lamps type heating system (Fig. 5). 
Regarding claim 4, Hamlyn anticipates each heating system (45 and 45’) is mounted on support (50) as to be movable in translation in the compaction direction (Fig. 3-4) on the support (50) that is mechanically connected by (A9) by at least one rigid arm to said functional module (Fig. 3-5). 
Regarding claim 5, Hamlyn anticipates each heating system is pivotally mounted on the support element (50) and is mechanically connected by at least one connecting rod (523a, b) to said function module.
Regarding claim 6, Hamlyn anticipates it comprises on compaction roller (5) per functional module (7, 8). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746